DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2013/0341236 to Chandra in view of CN 103090623 to Xu and US Pub No. 2017/0219279 to Chae.
Regarding Claims 1-8
	Chandra teaches a preservation system including an air-tight food storage container comprising a film and a fabric substrate and a coating on the fabric substrate having an oxygen permeability of between 55 and 611 thousand which overlaps with the claimed range of 100 to  960,000 cc/100in2/day/atm and a carbon dioxide permeability of between 350,000 and 3,888,889 which overlaps the claimed range of at least 600 and at most 3,888,889 cc/100in2/day/atm (Chandra, abstract, paragraph [0013], claims 19-21). Chandra teaches that the system may be further configured to integrate into permanently affixed drawers and/or cabinets (Id., claim 24). Changra teaches that the system extends the shelf life of banana to 5-16 days which overlaps the claimed range of 8 to 18 days, and extends the shelf life of strawberry to 7 to 14 days which overlaps the claimed range of 13 to 30 days (Id., claims 28-29). 

	Chandra does not teach a touch screen interface, however Chae teaches a sensor array and smart data logic controller for sensing the shelf life of different food types (Chae, abstract). Chae teaches that said sensor array comprises a touch screen interface (Id., paragraph [0072]). Chae teaches that said touch screen provides both an output interface and an input interface between the user and the controller (Id). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the preservation system of Chandra and to employ the touchscreen interface of Chae, motivated by the desire to form a conventional food storage container which provides an interface for monitoring and inputting data relative to the food being stored and preserved. 


Regarding Claims 6 and 7
Regarding the shelf life of salmon and/or turkey, although the prior art does not disclose the shelf life of salmon and/or turkey within the food preservation system, the claimed properties are deemed to naturally flow from the structure in the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.

Response to Arguments
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/             Primary Examiner, Art Unit 1786